Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (device claim), Species B (FIG. 3) in the reply filed on 11/19/2021 is acknowledged.
Claim Objections
Claim 5 is objected to because of the following informalities:  a second lens via in in the second lens dielectric.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schrems (Pub. No.: US 2021/0084747).
Re claim 1, Schrems, Fig. 19 teaches a semiconductor device, comprising: 
a spacer substrate comprising, 
a spacer dielectric (102, ¶ [0073]); 
a spacer top terminal (top 120) on a top side of the spacer substrate; 
a spacer bottom terminal (bottom 120) on a bottom side of the spacer substrate; and 

a first lens substrate (126/130) over the first spacer substrate, the first lens substrate comprising, 
a first lens dielectric (126, [0076]); 
a first lens (left 108, note that “The first component 108 can also be configured as a lens”, ¶ [0134]); 
a first lens top terminal (130, Fig. 4, on a top side of the first lens dielectric; 
a first lens bottom terminal (top 120/164) on a bottom side of the first lens dielectric; and 
a first lens via (vertical middle portion of 130) in the first lens dielectric (126) and coupled with the first lens top terminal (154, [0080]) and the first lens bottom terminal (top 120); 
a lens protector (124, Fig. 17) over the first lens dielectric adjacent to the first lens; and 
a first interconnect (154) coupled with the spacer top terminal and the first lens bottom terminal (top 120).
Re claim 3, Schrems, Fig. 19 teaches the semiconductor device of claim 1, wherein the first lens (108) and the first lens dielectric comprise a different material (126).
Re claim 4, Schrems, Fig. 19 teaches the semiconductor device of claim 1, further comprising an encapsulant (162) contacting a lateral side of the first lens substrate (126/130), and a dielectric wall of the spacer substrate (102).

a second lens substrate (104, Fig. 2), wherein the spacer substrate (139) is over the second lens substrate, the second lens substrate comprising: 
a second lens dielectric (dielectric layer form in layer 141); 
a second lens (right 108) over the second lens dielectric; 
a second lens top terminal (top terminal of layer 160) on a top side of the second lens dielectric; 
a second lens bottom terminal (bottom terminal of layer 160) on a bottom side of the second lens dielectric; and 
a second lens via (conductive layers form in layer 141) is in the second lens dielectric and coupled with the second lens top terminal (top terminal of layer 160) and the second lens bottom terminal (bottom terminal of layer 160); and 
a second interconnect (conductive layers form in 139) coupled with the second lens top terminal and the substrate bottom terminal.
Re claim 6, Schrems, Fig. 19 teaches the semiconductor device of claim 1, further comprising: 
a base substrate (102, Fig. 3), wherein the first lens substrate (126/130) is over the base substrate, the base substrate comprising: 
a dielectric structure (122); 
a conductive structure (120/190/164/152) in the dielectric structure; and 
an electronic component (110) over the dielectric structure, wherein the electronic component is electrically coupled with the conductive structure.
Re claim 7, Schrems, Fig. 19 teaches the semiconductor device of claim 6, further comprising: 
a base encapsulant (104) over the dielectric structure and contacting a lateral side of the electronic component; 
an encapsulant top terminal (162, Fig. 2, ¶ [0093]) on a top side of the encapsulant; and 
an encapsulant via (160) in the encapsulant coupled with the encapsulant top terminal; and 
a second interconnect (vertical column of 160) coupled with the spacer bottom terminal (164) and the encapsulant top terminal.
Re claim 8, Schrems, Fig. 19 teaches the semiconductor device of claim 6, further comprising a lid (137)) over the electronic component (110) between the electronic component and the first lens (right 108).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrems.
Schrems differs from the invention by not showing wherein the first lens and the first lens dielectric comprise a same material. 
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to include the above said teaching since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416.
Claim(s) 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrems in view of WYUNG (Pub. No.: US 2012/0156823).
Re claim 9, Schrems, Fig. 19 teaches a semiconductor device, comprising: 
a first lens substrate (102, Fig. 3), comprising: 
a first lens dielectric (122); 
a first lens (right 108) over the first lens dielectric; and 
a lens top terminal (164) on a top side of the first lens dielectric; 
a spacer substrate (126) over the first lens substrate, the spacer substrate comprising: 
a spacer dielectric (dielectric portion of 126); 
a spacer top terminal (upper end of 130); and 
a spacer bottom terminal (bottom end of 130); 
a second lens substrate (104) over the spacer substrate, the second lens substrate comprising: 
a second lens dielectric (dielectric portion of layer 141, Fig. 2); 
a second lens (left 108) over the second lens dielectric; and 
a lens bottom terminal (conductive portion of layer 141) on a bottom side of the second lens dielectric; 
a first interconnect (right 160) coupled with the lens top terminal and the spacer bottom terminal; and 
a second interconnect (left 160) coupled with the spacer top terminal and the lens bottom terminal; 
Schrems fails to teach wherein the first lens has a first optical characteristic and the second lens has a second optical characteristic different than the first optical characteristic.
WYUNG teaches wherein the first lens has a first optical characteristic and the second lens (133, FIG. 36) has a second optical characteristic different than the first optical characteristic (33, ¶ [0082]-[0083]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing the transmission of light as taught by WYUNG. 
Re claim 10, in the combination, Schrems, Fig. 19 teaches the semiconductor device of claim 9, further comprising an encapsulant (164) contacting a lateral side of the first lens substrate (right 108), a lateral side of the second lens substrate (104), and a dielectric wall of the spacer substrate.
Re claim 11, in the combination, Schrems, Fig. 19 teaches the semiconductor device of claim 9, further comprising a lens protector (139) on a top side of the second lens substrate (104) and adjacent to the second lens (left 108).
Re claim 12, in the combination, Schrems, Fig. 19 teaches the semiconductor device of claim 11, further comprising an encapsulant contacting a top side of the lens protector.
Re claim 13, in the combination, Schrems, Fig. 19 teaches the semiconductor device of claim 9, further comprising: 
a base unit (137), wherein the first lens substrate (102) is over the base unit, the base unit comprising a base top terminal on a top side of the base unit; and 
a third interconnect (130) coupled with the base top terminal and a first lens substrate bottom terminal (interconnect form in 137) on a bottom side of the first lens dielectric.
Re claim 14, in the combination, Schrems, Fig. 19 teaches the semiconductor device of claim 13, wherein the base unit comprises a redistribution layer (RDL) substrate (137).
Re claim 15, in the combination, Schrems, Fig. 19 teaches the semiconductor device of claim 13, wherein the base unit comprises a pre-formed substrate (137).
Re claim 16, in the combination, Schrems, Fig. 19 teaches the semiconductor device of claim 13, further comprising an underfill (dielectric material formed in 137) between the base unit and the first lens substrate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY TRAN/Primary Examiner, Art Unit 2894